20/6 4PS?
                                                                    ' f0 W/lu.-S.




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                   No. 74247-7-1
                     Respondent,
                                                   DIVISION ONE
          v.



CM.,                                               UNPUBLISHED OPINION


                     Appellant.                    FILED:    APS i a 2016



       PER CURIAM. CM. appeals the manifest injustice disposition imposed

following the juvenile court's adjudication of guilt for residential burglary. He

contends, and the State concedes, that the juvenile court erred in failing to

consult C.M.'s father at the dispositional hearing and in failing to set forth the

portions of the record it relied on for a manifest injustice disposition. JuCR

7.12(e); RCW 13.40.150(d). We accept the concession of error and remand for a

new disposition hearing.

       Remanded.



                  For the court:




                                                    VlMS)